United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
U.S. POSTAL SERVICE, CAROL STREAM
PROCESSING & DISTRIBUTION CENTER,
Carol Stream, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1597
Issued: January 5, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 20, 2015 appellant filed a timely appeal from a June 15, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish more than 19
percent impairment of the right upper extremity and 1 percent impairment of the left upper
extremity, for which she received schedule awards.
On appeal, appellant contends that OWCP improperly relied on the opinions of its
medical advisers whose reports were not based on an accurate medical background. She states
that Dr. Michael D. Hellman, an orthopedic surgeon and OWCP medical adviser, incorrectly
1

5 U.S.C. § 8101 et seq.

stated that a normal April 23, 2014 electromyogram (EMG) related to her right arm when it only
addressed her left arm. Appellant states that Dr. Hellman’s medical opinion is not entitled to
greater weight than the medical opinion of Dr. Samuel J. Chmell, an attending Board-certified
specialist, because Dr. Hellman is only a resident in training. She further states that
Dr. Sanjai K. Shukla, a Board-certified orthopedic surgeon and OWCP medical adviser,
incorrectly opined that she had a temporary symptom exacerbation due to crutch use for her right
ankle surgery. Appellant denies using a crutch.
FACTUAL HISTORY
On December 28, 2005 appellant, then a 49-year-old flat sorter machine clerk, filed an
occupational disease claim (Form CA-2) alleging that her tendinitis in her right hand, wrist, arm,
and fingers was due to employment factors. On January 25, 2006 OWCP accepted her claim for
right wrist tendinitis.
On July 2, 2009 appellant filed a claim for a schedule award (Form CA-7). She
submitted an August 14, 2009 impairment evaluation from Dr. Chmell who found that she had
37 percent impairment of the right arm under the sixth edition of American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides). Dr. Chmell completed an
upper extremity impairment worksheet excerpted from the sixth edition of the A.M.A., Guides,
based on the rating methodology of Table 15-32. He obtained the following ranges of motion for
the right wrist: 0 to 20 degrees of flexion equaling 7 percent impairment; 0 to 20 degrees of
extension equaling 7 percent impairment; 0 to 5 degrees of ulnar deviation equaling 4 percent
impairment; 0 to 5 degrees of radial deviation equaling 4 percent impairment. Dr. Chmell
determined that the right wrist had grade 4 strength equaling 10 percent impairment and
moderate crepitus equaling 5 percent impairment. He added these impairment percentages to
equal 37 percent impairment of the right upper extremity. Dr. Chmell diagnosed right wrist
tendinitis and opined that appellant had reached maximum medical improvement on
July 2, 2009. In a September 30, 2009 medical report, he found that appellant had multiple
tendinitis of the left wrist which developed in 2005 as a result of her repetitive work duties.
By letter dated September 18, 2009, OWCP accepted appellant’s claim for left wrist
tendinitis.
On September 19, 2009 Dr. Neil S. Ghodadra, a Board-certified orthopedic surgeon and
an OWCP medical adviser, reviewed the medical record, including Dr. Chmell’s August 14,
2009 findings. He determined that appellant had 19 percent impairment of the right upper
extremity under the sixth edition of the A.M.A., Guides. Dr. Ghodadra utilized Table 15-32,
page 473, to find seven percent impairment each for 0 to 20 degrees of flexion and 0 to 20
degrees of extension, four percent impairment for 0 to 5 degrees of ulnar deviation, and one
percent impairment for 0 to 5 degrees of radial deviation. He added the range of motion
impairment ratings to find that appellant had 19 percent impairment of the right upper extremity.
Dr. Ghodadra concluded that she reached maximum medical improvement on July 2, 2009, as
found by Dr. Chmell.
In a November 17, 2009 decision, OWCP granted appellant a schedule award for 19
percent impairment of the right upper extremity using the range of motion method.

2

In a March 8, 2010 report, Dr. Chmell opined that appellant had right carpal tunnel
syndrome due to her repetitive work duties based on his examination findings and a nerve
conduction velocity (NCV) test dated March 21, 2008. He recommended right carpal tunnel
release.
By letter dated December 17, 2010, OWCP accepted right carpal tunnel syndrome. On
March 4, 2011 it authorized right carpal tunnel surgery.2
On November 18, 2011 appellant filed a claim for an additional schedule award (Form
CA-7) for her right upper extremity. In a December 28, 2011 report, Dr. Chmell again opined
that appellant had 37 percent impairment of the right upper extremity. He completed an upper
extremity impairment worksheet excerpted from the sixth edition of the A.M.A., Guides, based
on the rating methodology of Table 15-32. Dr. Chmell obtained the following ranges of motion
for the right wrist: 0 to 45 degrees of flexion equaling three percent impairment; 0 to 40 degrees
of extension equaling three percent impairment; 0 to 10 degrees of radial deviation equaling two
percent impairment; and 0 to 5 degrees of ulnar deviation equaling four percent impairment.
Utilizing Table 15-23 to rate impairment due to appellant’s accepted right carpal tunnel
syndrome, he reported that she had a significant history, decreased grip sensation on
examination, and moderate impairment based on EMG and nerve conduction results equaling 25
percent impairment. Dr. Chmell added the range of motion and diagnosis-based impairment
percentages to equal 37 percent impairment of the right upper extremity. He diagnosed
tenosynovitis of the right hand and wrist, and right carpal tunnel syndrome. Dr. Chmell opined
that appellant had reached maximum medical improvement on September 1, 2011.
On May 27, 2012 Dr. Shukla reviewed the medical record, including Dr. Chmell’s
December 28, 2011 report. He found that appellant had no more than 19 percent impairment of
the right upper extremity under the sixth edition of the A.M.A, Guides. Dr. Shukla found no
evidence to support an increase in her previous impairment rating. He reasoned that appellant
appeared to have a temporary exacerbation of symptoms secondary to her use of a crutch related
to her right ankle surgery.3 Dr. Shukla compared Dr. Ghodadra’s findings to Dr. Chmell’s
December 28, 2011 notes which showed that range of motion of her right wrist had improved.
Dr. Ghodadra’s note reported 0 to 20 degrees of flexion and 0 to 20 degrees of extension whereas
Dr. Chmell’s note reported 0 to 45 degrees of flexion and 0 to 40 degrees of extension.
Dr. Shukla related that, if any change were made to appellant’s rating, it would be a decrease in
impairment. He recommended referral of appellant to an independent medical examiner if a
dispute continued regarding her current impairment.
By decision dated February 27, 2013, OWCP denied appellant’s claim for an increased
schedule award for the right upper extremity based on Dr. Shukla’s opinion.
On March 14, 2013 appellant requested an oral hearing before an OWCP hearing
representative.
2

The record does not indicate that appellant underwent the authorized right carpal tunnel release.

3

On April 18, 2012 appellant underwent right tarsal tunnel release and posterior tibial tendon repair performed by
Dr. Chmell.

3

In a May 8, 2013 decision, an OWCP hearing representative set aside the February 27,
2013 decision and remanded the case to OWCP for further medical development. He found that
neither Dr. Chmell nor Dr. Shukla provided an impairment rating in accordance with the A.M.A.,
Guides. The hearing representative found that Dr. Chmell had combined diagnosis-based
impairment ratings with range of motion ratings to find 37 percent right arm impairment. He
further found that Dr. Shukla had not considered whether appellant had greater impairment due
to her accepted right carpal tunnel syndrome.
On remand, Dr. David H. Garelick, a Board-certified orthopedic surgeon and an OWCP
medical adviser, reviewed appellant’s medical record. In a December 16, 2013 report, he
determined that appellant had no more than 19 percent impairment of the right upper extremity
and one percent impairment of the left upper extremity under the sixth edition of the A.M.A.,
Guides. Dr. Garelick diagnosed right carpal tunnel syndrome and reported that appellant had
subjective complaints of numbness and tingling in the right arm which represented a grade 2
modifier for significant intermittent symptoms under Table 15-23, page 449. The alleged
atrophy in the thenar musculature described in the physical examination represented a grade 3
modifier under the same table. The March 21, 2008 EMG/NCV test described normal motor
latencies, but a sensory conduction delay represented a grade 1 modifier for test findings.
Dr. Garelick determined that the average of the grade modifiers was 2 which represented five
percent impairment of the right upper extremity for appellant’s accepted right carpal tunnel
syndrome. He noted that, as this impairment rating was significantly less than the 19 percent
previously awarded, there was no change in the percentage of permanent impairment.
Dr. Garelick noted that appellant had subjective complaints of radial sided left wrist pain
consistent with de Quervain’s tenosynovitis. According to Table 15-3, page 395, he determined
that she had one percent impairment of the left arm for wrist pain without consistent objective
findings. Dr. Garelick concluded that appellant had reached maximum medical improvement on
July 2, 2009.
By decision dated December 17, 2013, OWCP granted appellant a schedule award for
one percent impairment of the left upper extremity. It found that she had no more than 19
percent impairment of the right upper extremity, which had been previously awarded.
On January 3, 2014 appellant requested an oral hearing before an OWCP hearing
representative.
On April 17, 2014 appellant filed a claim for an increased schedule award (Form CA-7)
for her left upper extremity. On April 18, 2014 Dr. Chmell disagreed with OWCP’s schedule
award for one percent impairment of appellant’s left arm. He noted that, she never had an
appropriate physical examination to determine the extent of impairment to her left upper
extremity and the diagnoses upon which such impairment was established did not include her
work-related left carpal tunnel syndrome. In an April 28, 2014 report, Dr. Chmell reiterated that
appellant had 37 percent right arm impairment.
In a July 25, 2014 decision, an OWCP hearing representative affirmed in part the
December 17, 2013 decision finding that appellant had one percent left arm impairment and set
aside and remanded the case to OWCP for further medical development regarding the extent of
her right arm impairment. He determined that Dr. Garelick did not provide a rationalized

4

opinion on whether appellant’s impairment due to her accepted right carpal tunnel syndrome
duplicated her impairment due to the accepted right wrist tendinitis for which she previously
received a schedule award.
On remand Dr. Hellman, an OWCP medical adviser, reviewed the medical record
including, Dr. Chmell’s reports. In an October 29, 2014 report, he determined that appellant had
no more than 19 percent impairment of the right arm and one percent impairment of the left arm.
For the right arm, Dr. Hellman noted that section 15.4f, page 432 of the A.M.A., Guides could
not be used for her accepted right carpal tunnel syndrome since the April 23, 2014 EMG was
normal (Appendix 15-B, page 487).4 Instead, he used section 15.2, page 387, and the diagnosis
of nonspecific wrist pain. Based on section 15.3f, page 419, Dr. Hellman only used the most
impairing diagnosis within this region, which was de Quervain’s tenosynovitis. Utilizing Table
15-3, page 395, he determined that this diagnosis yielded a class 1, grade C impairment with a
default value of one percent. Dr. Hellman used section 15.3, page 405, for grade adjustment
calculations. He determined that appellant’s functional history, based on Dr. Chmell’s
December 28, 2011 note which found that she had significant intermittent symptoms, yielded a
grade modifier 2 under Table 15-7, page 406. Appellant’s physical examination, based on the
same note from Dr. Chmell which revealed mild loss of motion in the wrist, was consistent with
a grade modifier 1 under Table 15-8, page 408. Her clinical studies showed normal conduction
of the median nerve based on the April 23, 2014 EMG and a normal wrist based on a March 21,
2008 magnetic resonance imaging (MRI) scan. Utilizing Table 15-9, page 410, appellant’s
clinical studies were consistent with a grade modifier 0. The net adjustment was (2-1) + (1-1) +
(0-1) = 0. Dr. Hellman determined that appellant had a grade C default impairment which
yielded one percent impairment.
For the left arm, Dr. Hellman used Table 15-3 to determine that her de Quervain’s
tenosynovitis yielded a class 1, grade C impairment with a default value of one percent. He used
section 15.3, page 405, for the grade adjustment calculations. Dr. Hellman agreed with the prior
OWCP medical adviser’s finding that appellant’s functional history yielded a grade modifier 1
under Table 15-7, page 406. He also agreed with his finding that her physical examination was
consistent with a grade 1 modifier under Table 15-8, page 408. Dr. Hellman found that
appellant’s clinical studies showed normal median nerve conduction based on the April 23, 2014
EMG and a normal wrist based on a May 2, 2014 MRI scan. Using Table 15-9, page 410, he
found that she had clinical studies consistent with a grade modifier 0. The net adjustment was
(1-1) + (1-1) + (0-1) = -1 and Dr. Hellman moved appellant’s grade to a grade B based on
page 411. Under Table 15-3, this yielded one percent impairment. Dr. Hellman agreed with the
previous medical adviser’s assessment that appellant reached maximum medical improvement on
July 2, 2009. He was uncertain as to how Dr. Chmell reached his 37 percent right arm
impairment rating. Dr. Hellman noted that Dr. Chmell had recently obtained bilateral upper
extremity EMGs which showed that appellant did not meet the diagnostic criteria for carpal
tunnel syndrome under Appendix 15-B. Since appellant had multiple diagnoses within the wrist
region, her tenosynovitis was used as the most impairing diagnosis based on page 419.
Dr. Hellman related that Dr. Chmell may have been unbundling wrist region diagnoses. Further,
4

The record contains an April 23, 2014, motor nerve conduction study indicating that the right median and ulnar
nerves were normal. This study also contains findings for the left arm.

5

he noted that the most impairment that could be awarded was two percent for de Quervain’s
tenosynovitis and one percent for nonspecific wrist pain.
In a December 5, 2014 decision, OWCP found that appellant had no more than 19
percent impairment of the right upper extremity and one percent impairment of the left upper
extremity based on Dr. Hellman’s opinion.
On December 27, 2014 appellant requested an oral hearing before an OWCP hearing
representative.
In a June 15, 2015 decision, an OWCP hearing representative affirmed the December 5,
2014 decision.
LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing federal regulations set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members, functions and organs of the body.
FECA, however, does not specify the manner by which the percentage loss of a member,
function or organ shall be determined. To ensure consistent results and equal justice for all
claimants under the law, good administrative practice requires the use of uniform standards
applicable to all claimants.6 The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.7 For decisions issued after
May 1, 2009, the sixth edition is used to calculate schedule awards.8 It is well established that in
determining the amount of a schedule award for a member of the body that sustained an
employment-related permanent impairment, preexisting impairments of the body are to be
included.9
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).10 Under the sixth edition, the evaluator identifies the impairment class for the
Class of Diagnosis (CDX), which is then adjusted by grade modifiers based on Functional
5

Supra note 1.

6

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

7

Id.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability, Chapter
2.808.5(a) (February 2013).
9

See Dale B. Larson, 41 ECAB 481, 490 (1990); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.3.a.3 (January 2010). This portion of OWCP procedures provide that the impairment rating
of a given scheduled member should include any preexisting permanent impairment of the same member or
function.
10

A.M.A., Guides (6th ed. 2008), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.

6

History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).11
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).12

The net

Although the diagnosis-based approach is the preferred method of evaluating permanent
impairment under the sixth edition of the A.M.A., Guides,13 Table 15-2 through Table 15-5
provide that, if loss of motion is present, the impairment may alternatively be assessed under
section 17-7, range of motion impairment.14 A range of motion impairment stands alone and is
not combined with a diagnosis-based impairment.15
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.16 In
Table 15-23, grade modifiers levels (ranging from 0 to 4) are described for the categories test
findings, history and physical findings. The grade modifier levels are averaged to arrive at the
appropriate overall grade modifier level and to identify a default rating value. The default rating
value may be modified up or down by one percent based on functional scale, an assessment of
impact on daily living activities.17
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to a medical adviser for an opinion concerning the nature and percentage of
impairment in accordance with the A.M.A., Guides with the medical adviser providing rationale
for the percentage of impairment specified.18
ANALYSIS
OWCP accepted appellant’s claim for bilateral wrist tendinitis and right carpal tunnel
syndrome. The Board finds that appellant has not met her burden of proof to establish more than
19 percent permanent impairment of the right upper extremity and one percent of the left upper
extremity.
The December 28, 2011 report from Dr. Chmell, appellant’s attending physician, is of
diminished probative value on the issue presented. Dr. Chmell found 37 percent impairment of
the right arm, based on loss of range of motion (12 percent), and diagnosis-based impairment of
25 percent to the right wrist. The Board notes that the A.M.A., Guides clearly state that a range
11

Id. at 383-419.

12

Id. at 411.

13

Id. at 461, section 15.7.

14

Id. at 391-05.

15

Id. at 405.

16

Id. at 449.

17

Id. at 448-50.

18

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).

7

of motion impairment is not to be combined with the diagnosis-based impairment. A range of
motion impairment stands alone.19 Therefore, a finding based on the addition or combination of
a range of motion impairment rating with a diagnosis-based impairment rating cannot be
accepted as valid.
Regarding appellant’s left arm impairment, Dr. Chmell, in the April 18, 2014 report,
disagreed with OWCP’s issuance of a schedule award for one percent impairment. He related
that appellant had not undergone an appropriate examination to rate impairment for her workrelated left carpal tunnel syndrome. The Board notes that OWCP has not accepted left carpal
tunnel syndrome. For conditions not accepted by OWCP as being employment related, it is the
employee’s burden to provide rationalized medical evidence sufficient to establish causal
relation, not OWCP’s burden to disprove such relationship.20 Dr. Chmell did not provide any
medical rationale explaining how the diagnosed left wrist condition was causally related to the
accepted employment injuries. The Board has long held that a medical opinion not fortified by
medical rationale is of little probative value.21 Dr. Chmell also did not explain how appellant’s
accepted left wrist tendinitis caused more than one percent left arm impairment pursuant to the
A.M.A., Guides. Thus, Dr. Chmell’s report is of diminished probative value and is insufficient
to establish an increased left arm impairment.
In accordance with its procedures,22 OWCP properly referred the evidence of record to
Dr. Hellman, a medical adviser, who reviewed the clinical findings of Dr. Chmell on October 29,
2014 and determined that appellant had no more than 19 percent permanent impairment of the
right arm and one percent impairment of the left arm, for which she received schedule awards.23
Regarding her right upper extremity, Dr. Hellman used the diagnosis-based impairments
set forth in section 15.2, page 387 and identified the diagnosis as nonspecific wrist pain rather
than section 15.4f, page 432, to rate her accepted right carpal tunnel syndrome because an
April 23, 2014 EMG was normal.24 Based on section 15.3f, page 419, he used the most
impairing diagnosis of de Quervain’s tenosynovitis which represented a class 1, grade C
impairment which yielded a default value of one percent under Table 15-3, page 395.
Dr. Hellman applied grade modifiers for functional history of 2, physical examination of 1, and
clinical studies of 0. Applying the net adjustment formula, (GMFH-CDX) + (GMPE-CDX) +
(GMCS-CDX), or (2-1) + (1-1) + (0-1) = 0, yielded grade C default impairment of one percent.

19

A.M.A., Guides 500.

20

G.A., Docket No. 09-2153 (issued June 10, 2010); Jaja K. Asaramo, 55 ECAB 200 (2004); Alice J. Tysinger,
51 ECAB 638 (2000).
21

Brenda L. Dubuque, 55 ECAB 212, 217 (2004); Donald W. Long, 41 ECAB 142 (1989).

22

See supra note 18.

23

W.M., Docket No. 11-1156 (issued January 27, 2012).

24

A.M.A., Guides 445-46. The A.M.A., Guides provides that if conduction testing does not meet the diagnostic
criteria or have not been performed, there is no ratable impairment due to entrapment neuropathy; however, an
impairment may be rated using the diagnosis-based impairments set forth in section 15.2.

8

Regarding appellant’s left upper extremity impairment, Dr. Hellman found that her
de Quervain’s tenosynovitis yielded a class 1, grade C impairment which had a default value of
one percent under Table 15-3, page 395. He applied grade modifiers for functional history of 1,
physical examination of 1, and clinical studies of 0. Applying the net adjustment formula
(GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX), or (1-1) + (1-1) + (0-1) = -1. Dr. Hellman
found this resulted in grade B impairment which resulted in one percent impairment of the left
arm under Table 15-3.
The Board finds that Dr. Hellman’s opinion represents the weight of the evidence and
establishes that appellant has no more than 19 percent impairment of the right upper extremity
and one percent impairment of the left upper extremity. He properly applied the appropriate
provisions of the A.M.A., Guides to the clinical findings of record.25
On appeal, appellant contends that she is entitled to a greater percentage of permanent
impairment because OWCP improperly relied on the medical reports of its medical advisers
which were not based on an accurate medical background. She states that Dr. Hellman
incorrectly read the April 23, 2014 EMG related to her right upper extremity. Appellant asserts
that this diagnostic test only addressed her left upper extremity. The Board notes, however, that
the EMG in question specifically stated that a motor nerve conduction study found that the right
medium ulnar nerve was normal and that a sensory nerve conduction study found that the right
palmar nerve was normal. Appellant further states that Dr. Hellman’s medical opinion is not
entitled to the weight of the medical opinion evidence because he is a resident in training while
Dr. Chmell is a Board-certified specialist. As noted herein, Dr. Hellman is a physician in the
relevant field of orthopedic injuries. Moreover, Dr. Chmell’s opinion is of diminished probative
value as he failed to properly utilize the A.M.A., Guides in determining that appellant had 37
percent right arm impairment and he failed to provide a rationalized opinion to establish that she
sustained left carpal tunnel syndrome and any resultant impairment due to her accepted
employment-related injuries. The Board finds, therefore, that appellant’s contentions have not
been established.
Appellant further contends on appeal that Dr. Shukla incorrectly believed that she had a
temporary exacerbation of her symptoms due to crutch use for her right ankle surgery. She
denies using a crutch. The Board notes, however, that OWCP did not rely on Dr. Shukla’s
opinion in its final decision regarding the extent of appellant’s bilateral upper extremity
impairment. Consequently, appellant has not demonstrated that OWCP erred in denying her
request for an increased schedule award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.

25

See W.M., Docket No. 11-1706 (issued March 20, 2012).

9

CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish more
than 19 percent impairment of the right upper extremity and one percent impairment of the left
upper extremity, for which she received schedule awards.
ORDER
IT IS HEREBY ORDERED THAT the June 15, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 5, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

10

